 



Exhibit 10.33



--------------------------------------------------------------------------------

LCC INTERNATIONAL, INC.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(as amended and restated March 10, 2004

and formerly known as the Amended and Restated
1996 Employee Stock Option Plan)



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page

--------------------------------------------------------------------------------

1.
  PURPOSE     1  
2.
  DEFINITIONS     1  
3.
  ADMINISTRATION OF THE PLAN     4       3.1.   Board     4       3.2.  
Committee     4       3.3.   Terms of Awards     4       3.4.   Deferral
Arrangement     5       3.5.   No Liability     5  
4.
  STOCK SUBJECT TO THE PLAN     5  
5.
  EFFECTIVE DATE, DURATION AND AMENDMENTS     5       5.1.   Effective Date    
5       5.2.   Term     6       5.3.   Amendment and Termination of the Plan    
6  
6.
  AWARD ELIGIBILITY AND LIMITATIONS     6       6.1.   Service Providers and
Other Persons     6       6.2.   Successive Awards     6       6.3.   Limitation
on Shares of Stock Subject to Awards and Cash Awards     6       6.4.  
Limitations on Incentive Stock Options     6       6.5.   Stand-Alone,
Additional, Tandem, and Substitute Awards     7  
7.
  AWARD AGREEMENT     7  
8.
  TERMS AND CONDITIONS OF OPTIONS     7       8.1.   Option Price     7      
8.2.   Vesting     7       8.3.   Term     7       8.4.   Termination of Service
    7       8.5.   Limitations on Exercise of Option     8       8.6.   Method
of Exercise     8       8.7.   Rights of Holders of Options     8       8.8.  
Delivery of Stock Certificates     8       8.9.   Transferability of Options    
8       8.10.   Family Transfers     9  
9.
  STOCK APPRECIATION RIGHTS     9       9.1.   Right to Payment     9       9.2.
  Other Terms     9  
10.
  RESTRICTED STOCK AND STOCK UNITS     9       10.1.   Grant of Restricted Stock
or Stock Units     9       10.2.   Restrictions     9       10.3.   Restricted
Stock Certificates     10       10.4.   Rights of Holders of Restricted Stock  
  10       10.5.   Rights of Holders of Stock Units     10          
10.5.1. Voting and Dividend Rights.      10           10.5.2. Creditor’s Rights
    10       10.6.   Termination of Service     10       10.7.   Purchase of
Restricted Stock     10       10.8.   Delivery of Stock     11  
11.
  UNRESTRICTED STOCK AWARDS     11  

i



--------------------------------------------------------------------------------



 

                  Page

--------------------------------------------------------------------------------

12.
  FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK     11       12.1.   General
Rule     11       12.2.   Surrender of Stock     11       12.3.   Cashless
Exercise     11       12.4.   Other Forms of Payment     11  
13.
  DIVIDEND EQUIVALENT RIGHTS     11       13.1.   Dividend Equivalent Rights    
11       13.2.   Termination of Service     12  
14.
  PERFORMANCE AND ANNUAL INCENTIVE AWARDS     12       14.1.   Performance
Conditions     12       14.2.   Performance or Annual Incentive Awards Granted
to Designated Covered Employees     12           14.2.1. Performance Goals
Generally     12           14.2.2. Business Criteria     12          
14.2.3. Timing For Establishing Performance Goals     13          
14.2.4. Performance or Annual Incentive Award Pool     13          
14.2.5. Settlement of Performance or Annual Incentive Awards; Other Terms     13
      14.3.   Written Determinations     13       14.4.   Status of Section 14.2
Awards Under Code Section 162(m)     13  
15.
  PARACHUTE LIMITATIONS     13  
16.
  REQUIREMENTS OF LAW     14       16.1.   General     14       16.2.   Rule
16b-3     15  
17.
  EFFECT OF CHANGES IN CAPITALIZATION     15       17.1.   Changes in Stock    
15       17.2.   Reorganization in Which the Company Is the Surviving Entity
Which does not Constitute a Corporate Transaction     15       17.3.   Corporate
Transaction     16       17.4.   Adjustments     16       17.5.   No Limitations
on Company     16  
18.
  CHANGE IN CONTROL     17  
19.
  GENERAL PROVISIONS     17       19.1.   Disclaimer of Rights     17      
19.2.   Nonexclusivity of the Plan     17       19.3.   Withholding Taxes     17
      19.4.   Captions     18       19.5.   Other Provisions     18       19.6.
  Number and Gender     18       19.7.   Severability     18       19.8.  
Governing Law     18  

ii



--------------------------------------------------------------------------------



 



LCC INTERNATIONAL, INC.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(as amended and restated March 10, 2004)

      LCC International, Inc., a Delaware corporation (the “Company”), sets
forth herein the terms of its Amended and Restated Equity Incentive Plan (the
“Plan”), formerly known as the Amended and Restated 1996 Employee Stock Option
Plan, as follows:

 

1. PURPOSE

      The Plan is intended to enhance the Company’s and its Affiliates’ (as
defined herein) ability to attract and retain highly qualified officers,
directors, key employees, and other persons, and to motivate such officers,
directors, key employees, and other persons to serve the Company and its
Affiliates and to expend maximum effort to improve the business results and
earnings of the Company, by providing to such persons an opportunity to acquire
or increase a direct proprietary interest in the operations and future success
of the Company. To this end, the Plan provides for the grant of stock options,
stock appreciation rights, restricted stock, stock units, unrestricted stock,
dividend equivalent rights and cash awards. Any of these awards may, but need
not, be made as performance incentives to reward attainment of annual or
long-term performance goals in accordance with the terms hereof. Stock options
granted under the Plan may be non-qualified stock options or incentive stock
options, as provided herein.

 

2. DEFINITIONS

      For purposes of interpreting the Plan and related documents (including
Award Agreements), the following definitions shall apply:

      2.1 “Affiliate” means, with respect to the Company, any company or other
trade or business that controls, is controlled by or is under common control
with the Company within the meaning of Rule 405 of Regulation C under the
Securities Act, including, without limitation, any Subsidiary.

      2.2 “Annual Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section 14) over a performance period of up
to one year (the fiscal year, unless otherwise specified by the Committee).

      2.3 “Award” means a grant of an Option, Stock Appreciation Right,
Restricted Stock, Unrestricted Stock, Stock Unit, Dividend Equivalent Rights, or
cash award under the Plan.

      2.4 “Award Agreement” means the written or electronic agreement between
the Company and a Grantee that evidences and sets out the terms and conditions
of an Award.

      2.5 “Benefit Arrangement” shall have the meaning set forth in Section 15
hereof.

      2.6 “Board” means the Board of Directors of the Company.

      2.7 “Cause” means, as determined by the Board and unless otherwise
provided in an applicable agreement with the Company or an Affiliate, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Service Provider and the Company or an Affiliate.

      2.8 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

      2.9 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.2.

      2.10 “Company” means LCC International, Inc.

1



--------------------------------------------------------------------------------



 



      2.11 “Corporate Transaction” means (i) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another person
or entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are stockholders or Affiliates
immediately prior to the transaction) owning 51% or more of the combined voting
power of all classes of stock of the Company.

      2.12 “Covered Employee” means a Grantee who is a Covered Employee within
the meaning of Section 162(m)(3) of the Code.

      2.13 “Disability” shall have the meaning assigned to it in the Company’s
long-term disability plan. In the event the Grantee is not covered by the
Company’s long-term disability plan, “Disability” shall mean the Grantee is
unable to perform each of the essential duties of such Grantee’s position by
reason of a medically determinable physical or mental impairment which is
potentially permanent in character or which can be expected to last for a
continuous period of not less than 12 months; provided, however, that, with
respect to rules regarding expiration of an Incentive Stock Option following
termination of the Grantee’s Service, Disability shall mean the Grantee is
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.

      2.14 “Dividend Equivalent Right” means a right, granted to a Grantee under
Section 13 hereof, to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.

      2.15 “Effective Date” means July 23, 1996, the date the Plan was first
approved by the Board. The Plan was last amended and restated by the Board on
March 10, 2004.

      2.16 “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

      2.17 “Fair Market Value” means the value of a share of Stock, determined
as follows: if on the Grant Date or other determination date the Stock is listed
on an established national or regional stock exchange, is admitted to quotation
on The Nasdaq Stock Market, Inc. or is publicly traded on an established
securities market, the Fair Market Value of a share of Stock shall be the
closing price of the Stock on such exchange or in such market (if there is more
than one such exchange or market the Board shall determine the appropriate
exchange or market) on the trading date immediately preceding the Grant Date or
such other determination date (or if there is no such reported closing price,
the Fair Market Value shall be the mean between the highest bid and lowest asked
prices or between the high and low sale prices on such trading day) or, if no
sale of Stock is reported for such trading day, on the next preceding day on
which any sale shall have been reported. If the Stock is not listed on such an
exchange, quoted on such system or traded on such a market, Fair Market Value
shall be the value of the Stock as determined by the Board in good faith.

      2.18 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent of the voting interests.

      2.19 “Grant Date” means, as determined by the Board, the latest to occur
of (i) the date as of which the Board approves an Award, (ii) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section 6 hereof, or (iii) such other date as may be specified by the Board.

      2.20 “Grantee” means a person who receives or holds an Award under the
Plan.

2



--------------------------------------------------------------------------------



 



      2.21 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

      2.22 “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.

      2.23 “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.

      2.24 “Option Price” means the exercise price for each share of Stock
subject to an Option.

      2.25 “Other Agreement” shall have the meaning set forth in Section 15
hereof.

      2.26 “Outside Director” means a member of the Board who is not an officer
or employee of the Company.

      2.27 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 14) over a performance period of up
to ten (10) years.

      2.28 “Plan” means this LCC International, Inc. Amended and Restated Equity
Incentive Plan, formerly known as the Amended and Restated 1996 Employee Stock
Option Plan.

      2.29 “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock or Unrestricted Stock.

      2.30 “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act.

      2.31 “Restricted Stock” means shares of Stock, awarded to a Grantee
pursuant to Section 10 hereof.

      2.32 “SAR Exercise Price” means the per share exercise price of an SAR
granted to a Grantee under Section 9 hereof.

      2.33 “Securities Act” means the Securities Act of 1933, as now in effect
or as hereafter amended.

      2.34 “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.

      2.35 “Service Provider” means an employee, officer or director of the
Company or an Affiliate, or a consultant or adviser currently providing services
to the Company or an Affiliate.

      2.36 “Stock” means the Class A common stock, par value $.01 per share, of
the Company.

      2.37 “Stock Appreciation Right” or “SAR” means a right granted to a
Grantee under Section 9 hereof.

      2.38 “Stock Unit” means a bookkeeping entry representing the equivalent of
shares of Stock, awarded to a Grantee pursuant to Section 10 hereof.

      2.39 “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.

      2.40 “Termination Date” means the date upon which an Option shall
terminate or expire, as set forth in Section 8.3 hereof.

      2.41 “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.

      2.42 “Unrestricted Stock” means an Award pursuant to Section 11 hereof.

3



--------------------------------------------------------------------------------



 



 

3. ADMINISTRATION OF THE PLAN

      3.1. Board

      The Board shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s certificate of
incorporation and by-laws and applicable law. The Board shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Board deems to be necessary or appropriate to the administration
of the Plan, any Award or any Award Agreement. All such actions and
determinations shall be by the affirmative vote of a majority of the members of
the Board present at a meeting or by unanimous consent of the Board executed in
writing in accordance with the Company’s certificate of incorporation and
by-laws and applicable law. The interpretation and construction by the Board of
any provision of the Plan, any Award or any Award Agreement shall be final,
binding and conclusive.

      3.2. Committee.

      The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the certificate of incorporation and by-laws of the
Company and applicable law.



        (i) Except as provided in Subsection (ii) and except as the Board may
otherwise determine, the Committee shall be the Compensation and Stock Option
Committee.           (ii) The Board may also appoint one or more separate
committees of the Board, each composed of one or more directors of the Company
who need not be Outside Directors, who may administer the Plan with respect to
employees or other Service Providers who are not officers or directors of the
Company, may grant Awards under the Plan to such employees or other Service
Providers, and may determine all terms of such Awards.

In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive. To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board.

      3.3. Terms of Awards.

      Subject to the other terms and conditions of the Plan, the Board shall
have full and final authority to:

      (i) designate Grantees,

      (ii) determine the type or types of Awards to be made to a Grantee,

      (iii) determine the number of shares of Stock to be subject to an Award,

      (iv) establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options),

      (v) prescribe the form of each Award Agreement evidencing an Award, and

      (vi) amend, modify, or supplement the terms of any outstanding Award. Such
authority specifically includes the authority, in order to effectuate the
purposes of the Plan but without amending the Plan, to modify Awards to eligible
individuals who are foreign nationals or are individuals who are employed
outside the United States to recognize differences in local law, tax policy, or
custom.

4



--------------------------------------------------------------------------------



 



      As a condition to any subsequent Award, the Board shall have the right, at
its discretion, to require Grantees to return to the Company Awards previously
made under the Plan. Subject to the terms and conditions of the Plan, any such
new Award shall be upon such terms and conditions as are specified by the Board
at the time the new Award is made. The Board shall have the right, in its
discretion, to make Awards in substitution or exchange for any other award under
another plan of the Company, any Affiliate, or any business entity to be
acquired by the Company or an Affiliate. The Company may retain the right in an
Award Agreement to cause a forfeiture of the gain realized by a Grantee on
account of actions taken by the Grantee in violation or breach of or in conflict
with any employment agreement, non-competition agreement, any agreement
prohibiting solicitation of employees or clients of the Company or any Affiliate
thereof or any confidentiality obligation with respect to the Company or any
Affiliate thereof or otherwise in competition with the Company or any Affiliate
thereof, to the extent specified in such Award Agreement applicable to the
Grantee. Furthermore, the Company may annul an Award if the Grantee is an
employee of the Company or an Affiliate thereof and is terminated for Cause as
defined in the applicable Award Agreement or the Plan, as applicable. The Board
may make amendments to outstanding Options or SARs which reduce the Option Price
or SAR Exercise Price.

      3.4. Deferral Arrangement.

      The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents and restricting deferrals to comply with hardship
distribution rules affecting 401(k) plans.

      3.5. No Liability.

      No member of the Board or of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award or
Award Agreement.

 

4. STOCK SUBJECT TO THE PLAN

      Subject to adjustment as provided in Section 17 hereof, the number of
shares of Stock available for issuance under the Plan shall be 8,825,000 shares.
Stock issued or to be issued under the Plan shall be authorized but unissued
shares, treasury shares or shares purchased on the open market. If any shares
covered by an Award are not purchased or are forfeited, or if an Award otherwise
terminates without delivery of any Stock subject thereto, then the number of
shares of Stock counted against the aggregate number of shares available under
the Plan with respect to such Award shall, to the extent of any such forfeiture
or termination, again be available for making Awards under the Plan. If the
Option Price of any Option granted under the Plan, or if pursuant to
Section 19.3 the withholding obligation of any Grantee with respect to an Option
or other Award, is satisfied by tendering shares of Stock to the Company (by
either actual delivery or by attestation) or by withholding shares of Stock, the
number of shares of Stock issued net of the shares of Stock tendered or withheld
shall be deemed delivered for purposes of determining the maximum number of
shares of Stock available for delivery under the Plan.

 

5. EFFECTIVE DATE, DURATION AND AMENDMENTS

      5.1. Effective Date.

      The Plan was originally effective as of the Effective Date and was last
amended and restated by the Board on February 1, 2000. The Plan as herein
amended and restated shall be effective as of March 10, 2004 (the “Amendment and
Restatement Date”), subject to approval of the Plan as herein amended and
restated by the affirmative vote of a majority of the shares of Stock voting
thereon. Upon approval of the Plan as herein amended and restated by the
stockholders, all Awards made under the Plan on or after the Amendment and
Restatement Date shall be fully effective as if the stockholders of the Company
had approved the Plan on the Amendment and Restatement Date. If the stockholders
of the Company fail to approve the Plan as herein amended and restated within
the one-year period set forth in this Section 5.1, any Awards made hereunder in
excess of the number of shares available for Awards under the Plan prior to its
amendment and restatement

5



--------------------------------------------------------------------------------



 



shall be null and void and of no effect, and the applicable terms of the Plan
shall be the terms in effect immediately prior to the Amendment and Restatement
Date.

      5.2. Term.

      The Plan shall terminate automatically ten (10) years after the Amendment
and Restatement Date and may be terminated on any earlier date as provided in
Section 5.3.

      5.3. Amendment and Termination of the Plan

      The Board may, at any time and from time to time, amend, suspend, or
terminate the Plan as to any shares of Stock as to which Awards have not been
made. An amendment shall be contingent on approval of the Company’s stockholders
to the extent stated by the Board, required by applicable law or required by
applicable stock exchange listing requirements. No Awards shall be made after
termination of the Plan. No amendment, suspension, or termination of the Plan
shall, without the consent of the Grantee, impair rights or obligations under
any Award theretofore awarded under the Plan.

 

6. AWARD ELIGIBILITY AND LIMITATIONS

      6.1. Service Providers and Other Persons

      Subject to this Section 6, Awards may be made under the Plan to: (i) any
Service Provider to the Company or of any Affiliate, including any Service
Provider who is an officer or director of the Company, or of any Affiliate, as
the Board shall determine and designate from time to time, (ii) any Outside
Director, and (iii) any other individual whose participation in the Plan is
determined to be in the best interests of the Company by the Board.

      6.2. Successive Awards.

      An eligible person may receive more than one Award, subject to such
restrictions as are provided herein.



  6.3.  Limitation on Shares of Stock Subject to Awards and Cash Awards.

      During any time when the Company has a class of equity security registered
under Section 12 of the Exchange Act:

      (i) the maximum number of shares of Stock subject to Options or SARs that
can be awarded under the Plan to any person eligible for an Award under
Section 6 hereof is 500,000 per calendar year;

      (ii) the maximum number of shares that can be awarded under the Plan,
other than pursuant to an Option or SARs, to any person eligible for an Award
under Section 6 hereof is 500,000 per calendar year; and

      (iii) the maximum amount that may be earned as an Annual Incentive Award
or other cash Award in any calendar year by any one Grantee shall be $2,000,000
and the maximum amount that may be earned as a Performance Award or other cash
Award in respect of a performance period by any one Grantee shall be $5,000,000.

      The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof.



  6.4.  Limitations on Incentive Stock Options.

      An Option shall constitute an Incentive Stock Option only (i) if the
Grantee of such Option is an employee of the Company or any Subsidiary of the
Company; (ii) to the extent specifically provided in the related Award
Agreement; and (iii) to the extent that the aggregate Fair Market Value
(determined at the time the Option is granted) of the shares of Stock with
respect to which all Incentive Stock Options held by such Grantee become
exercisable for the first time during any calendar year (under the Plan and all
other plans of the Grantee’s employer and its Affiliates) does not exceed
$100,000. This limitation shall be applied by taking Options into account in the
order in which they were granted.

6



--------------------------------------------------------------------------------



 





  6.5.  Stand-Alone, Additional, Tandem, and Substitute Awards

      Awards granted under the Plan may, in the discretion of the Board, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award or any award granted under another plan of the
Company, any Affiliate, or any business entity to be acquired by the Company or
an Affiliate, or any other right of a Grantee to receive payment from the
Company or any Affiliate. Such additional, tandem, and substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another Award, the Board shall require the surrender of such other
Award in consideration for the grant of the new Award. In addition, Awards may
be granted in lieu of cash compensation, including in lieu of cash amounts
payable under other plans of the Company or any Affiliate, in which the value of
Stock subject to the Award is equivalent in value to the cash compensation (for
example, Stock Units or Restricted Stock), or in which the Option Price, grant
price or purchase price of the Award in the nature of a right that may be
exercised is equal to the Fair Market Value of the underlying Stock minus the
value of the cash compensation surrendered (for example, Options granted with an
Option Price “discounted” by the amount of the cash compensation surrendered).

 

7. AWARD AGREEMENT

      Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan. Each
Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.

 

8. TERMS AND CONDITIONS OF OPTIONS



  8.1.  Option Price

      The Option Price of each Option shall be fixed by the Board and stated in
the Award Agreement evidencing such Option. The Option Price of each Option that
is intended to be an Incentive Stock Option shall be at least the Fair Market
Value on the Grant Date of a share of Stock; provided, however, that in the
event that a Grantee is a Ten Percent Stockholder, the Option Price of an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
be not less than 110 percent of the Fair Market Value of a share of Stock on the
Grant Date. In no case shall the Option Price of any Option be less than the par
value of a share of Stock.



  8.2.  Vesting.

      Subject to Sections 8.3 and 17.3 hereof, each Option granted under the
Plan shall become exercisable at such times and under such conditions as shall
be determined by the Board and stated in the Award Agreement. For purposes of
this Section 8.2, fractional numbers of shares of Stock subject to an Option
shall be rounded down to the next nearest whole number.



  8.3.  Term.

      Each Option granted under the Plan shall terminate, and all rights to
purchase shares of Stock thereunder shall cease, upon the expiration of ten
years from the date such Option is granted, or under such circumstances and on
such date prior thereto as is set forth in the Plan or as may be fixed by the
Board and stated in the Award Agreement relating to such Option (the
“Termination Date”); provided, however, that in the event that the Grantee is a
Ten Percent Stockholder, an Option granted to such Grantee that is intended to
be an Incentive Stock Option shall not be exercisable after the expiration of
five years from its Grant Date.



  8.4.  Termination of Service.

      Unless the Award Agreement provides otherwise, the Grantee shall be
entitled to exercise an Option granted hereunder for the applicable period
designated in this Section 8.4 following his or her termination of Service. If
the Grantee’s Service terminates other than by reason of: (i) the Grantee’s
death, (ii) the

7



--------------------------------------------------------------------------------



 



Grantee’s Disability or (iii) termination of the Grantee’s Service for Cause,
the unvested portion of the Option shall immediately terminate and the Grantee
may exercise the vested portion until thirty days after the date of such
termination of Service. Upon the Grantee’s termination of Service for Cause, any
Option granted to the Grantee pursuant to the Plan shall terminate immediately.
If a Grantee dies prior to termination of Service, or within the period during
which exercise is permitted under this Section 8.4 following the termination of
Service as a result of Disability or for a reason other than Cause, the
executors, administrators, legatees or distributees of such Grantee’s estate
shall have the right, at any time within 180 days after the date of such
Grantee’s death, to exercise the vested portion of any Option held by such
Grantee at the date of such Grantee’s death. If a Grantee’s Service terminates
as a result of his or her Disability, the Grantee shall have the right, at any
time within 180 days after the date of such Grantee’s termination of Service, to
exercise the vested portion of any Option held by such Grantee at the date of
such Grantee’s termination of Service as a result of Disability.

      Notwithstanding the foregoing, in no event shall the Grantee be entitled
to exercise the Option following its expiration in accordance with Section 8.3
or following an event that results in the termination of the Option in
accordance with Section 17.



  8.5.  Limitations on Exercise of Option.

      Notwithstanding any other provision of the Plan, in no event may any
Option be exercised, in whole or in part, after the occurrence of an event
referred to in Section 17 hereof which results in termination of the Option.



  8.6.  Method of Exercise.

      An Option that is exercisable may be exercised by the Grantee’s delivery
to the Company of written notice of exercise on any business day, at the
Company’s principal office, on the form specified by the Company. Such notice
shall specify the number of shares of Stock with respect to which the Option is
being exercised and shall be accompanied by payment in full of the Option Price
of the shares for which the Option is being exercised plus the amount (if any)
of federal and/or other taxes which the Company may, in its judgment, be
required to withhold with respect to an Award. The minimum number of shares of
Stock with respect to which an Option may be exercised, in whole or in part, at
any time shall be the lesser of (i) 100 shares or such lesser number set forth
in the applicable Award Agreement and (ii) the maximum number of shares
available for purchase under the Option at the time of exercise.



  8.7.  Rights of Holders of Options

      Unless otherwise stated in the applicable Award Agreement, an individual
holding or exercising an Option shall have none of the rights of a stockholder
(for example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 17 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.



  8.8.  Delivery of Stock Certificates.

      Promptly after the exercise of an Option by a Grantee and the payment in
full of the Option Price, such Grantee shall be entitled to the issuance of a
stock certificate or certificates evidencing his or her ownership of the shares
of Stock subject to the Option. Notwithstanding any other provision of this Plan
to the contrary, the Company may elect to satisfy any requirement under this
Plan for the delivery of stock certificates through the use of book-entry.



  8.9.  Transferability of Options

      Except as provided in Section 8.10, during the lifetime of a Grantee, only
the Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

8



--------------------------------------------------------------------------------



 





  8.10.  Family Transfers.

      If authorized in the applicable Award Agreement, a Grantee may transfer,
not for value, all or part of an Option which is not an Incentive Stock Option
to any Family Member. For the purpose of this Section 8.10, a “not for value”
transfer is a transfer which is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights; or (iii) a transfer to
an entity in which more than fifty percent of the voting interests are owned by
Family Members (or the Grantee) in exchange for an interest in that entity.
Following a transfer under this Section 8.10, any such Option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer. Subsequent transfers of transferred Options are prohibited except
to Family Members of the original Grantee in accordance with this Section 8.10
or by will or the laws of descent and distribution. The events of termination of
Service of Section 8.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section 8.4.

 

9. STOCK APPRECIATION RIGHTS

      The Board is authorized to grant Stock Appreciation Rights (“SARs”) to
Grantees on the following terms and conditions:



  9.1.  Right to Payment.

      An SAR shall confer on the Grantee to whom it is granted a right to
receive, upon exercise thereof, the excess of (A) the Fair Market Value of one
share of Stock on the date of exercise over (B) the grant price of the SAR as
determined by the Board. The Award Agreement for an SAR shall specify the grant
price of the SAR, which may be fixed at the Fair Market Value of a share of
Stock on the date of grant or may vary in accordance with a predetermined
formula while the SAR is outstanding. An SAR granted in tandem with an
outstanding Option following the Grant Date of such Option may have a grant
price that is equal to the Option Price, even if such grant price is less than
the Fair Market Value of a share of Stock on the grant date of the SAR.



  9.2.  Other Terms.

      The Board shall determine at the date of grant or thereafter, the time or
times at which and the circumstances under which an SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which SARs shall cease to be
or become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.

 

10. RESTRICTED STOCK AND STOCK UNITS



  10.1.  Grant of Restricted Stock or Stock Units.

      The Board may from time to time grant Restricted Stock or Stock Units to
persons eligible to receive Awards under Section 6 hereof, subject to such
restrictions, conditions and other terms, if any, as the Board may determine.
Awards of Restricted Stock may be made for no consideration (other than par
value of the shares which is deemed paid by Services already rendered).



  10.2.  Restrictions.

      At the time a grant of Restricted Stock or Stock Units is made, the Board
may, in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units. Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period. The Board
may, in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units in accordance with Section 14.1 and 14.2.
Neither Restricted Stock nor Stock Units may be sold,

9



--------------------------------------------------------------------------------



 



transferred, assigned, pledged or otherwise encumbered or disposed of during the
restricted period or prior to the satisfaction of any other restrictions
prescribed by the Board with respect to such Restricted Stock or Stock Units.



  10.3.  Restricted Stock Certificates.

      The Company shall issue, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date. The Board may provide in an Award Agreement
that either (i) the Secretary of the Company shall hold such certificates for
the Grantee’s benefit until such time as the Restricted Stock is forfeited to
the Company or the restrictions lapse, or (ii) such certificates shall be
delivered to the Grantee, provided, however, that such certificates shall bear a
legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Agreement.



  10.4.  Rights of Holders of Restricted Stock.

      Unless the Board otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such Stock and the right to
receive any dividends declared or paid with respect to such Stock. The Board may
provide that any dividends paid on Restricted Stock must be reinvested in shares
of Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.



  10.5.  Rights of Holders of Stock Units.



  10.5.1.  Voting and Dividend Rights.

      Unless the Board otherwise provides in an Award Agreement, holders of
Stock Units shall have no rights as stockholders of the Company. The Board may
provide in an Award Agreement evidencing a grant of Stock Units that the holder
of such Stock Units shall be entitled to receive, upon the Company’s payment of
a cash dividend on its outstanding Stock, a cash payment for each Stock Unit
held equal to the per-share dividend paid on the Stock. Such Award Agreement may
also provide that such cash payment will be deemed reinvested in additional
Stock Units at a price per unit equal to the Fair Market Value of a share of
Stock on the date that such dividend is paid.



  10.5.2.  Creditor’s Rights.

      A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.



  10.6.  Termination of Service.

      Unless the Board otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee’s
Service, any Restricted Stock or Stock Units held by such Grantee that have not
vested, or with respect to which all applicable restrictions and conditions have
not lapsed, shall immediately be deemed forfeited. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Stock Units.



  10.7.  Purchase of Restricted Stock.

      The Grantee shall be required, to the extent required by applicable law,
to purchase the Restricted Stock from the Company at a Purchase Price equal to
the greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Stock. The Purchase Price shall be payable
in a form described in

10



--------------------------------------------------------------------------------



 



Section 12 or, in the discretion of the Board, in consideration for past
Services rendered to the Company or an Affiliate.



  10.8.  Delivery of Stock.

      Upon the expiration or termination of any restricted period and the
satisfaction of any other conditions prescribed by the Board, the restrictions
applicable to shares of Restricted Stock or Stock Units settled in Stock shall
lapse, and, unless otherwise provided in the Award Agreement, a stock
certificate for such shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may be.

 

11. UNRESTRICTED STOCK AWARDS

      The Board may, in its sole discretion, grant (or sell at par value or such
other higher purchase price determined by the Board) an Unrestricted Stock Award
to any Grantee pursuant to which such Grantee may receive shares of Stock free
of any restrictions (“Unrestricted Stock”) under the Plan. Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in respect
of past services and other valid consideration, or in lieu of, or in addition
to, any cash compensation due to such Grantee.

 

12. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK



  12.1.  General Rule.

      Payment of the Option Price for the shares purchased pursuant to the
exercise of an Option or the Purchase Price for Restricted Stock shall be made
in cash or in cash equivalents acceptable to the Company.



  12.2.  Surrender of Stock.

      To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to the exercise of an Option or the Purchase Price
for Restricted Stock may be made all or in part through the tender to the
Company of shares of Stock, which shares, if acquired from the Company, shall
have been held for at least six months at the time of tender and which shall be
valued, for purposes of determining the extent to which the Option Price or
Purchase Price has been paid thereby, at their Fair Market Value on the date of
exercise or surrender.



  12.3.  Cashless Exercise.

      With respect to an Option only (and not with respect to Restricted Stock),
to the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option may be made all or in
part by delivery (on a form acceptable to the Board) of an irrevocable direction
to a licensed securities broker acceptable to the Company to sell shares of
Stock and to deliver all or part of the sales proceeds to the Company in payment
of the Option Price and any withholding taxes described in Section 19.3.



  12.4.  Other Forms of Payment.

      To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules.

 

13. DIVIDEND EQUIVALENT RIGHTS



  13.1.  Dividend Equivalent Rights.

      A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any Grantee as a component of
another Award or as a freestanding award. The terms and conditions of Dividend
Equivalent Rights shall be specified in the grant.

11



--------------------------------------------------------------------------------



 



Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional shares of
Stock, which may thereafter accrue additional equivalents. Any such reinvestment
shall be at Fair Market Value on the date of reinvestment. Dividend Equivalent
Rights may be settled in cash or Stock or a combination thereof, in a single
installment or installments, all determined in the sole discretion of the Board.
A Dividend Equivalent Right granted as a component of another Award may provide
that such Dividend Equivalent Right shall be settled upon exercise, settlement,
or payment of, or lapse of restrictions on, such other award, and that such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such other award. A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other award.



  13.2.  Termination of Service.

      Except as may otherwise be provided by the Board either in the Award
Agreement or in writing after the Award Agreement is issued, a Grantee’s rights
in all Dividend Equivalent Rights or interest equivalents shall automatically
terminate upon the Grantee’s termination of Service for any reason.

 

14. PERFORMANCE AND ANNUAL INCENTIVE AWARDS



  14.1.  Performance Conditions

      The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 14.2 hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m). If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.



  14.2.  Performance or Annual Incentive Awards Granted to Designated Covered
Employees

      If and to the extent that the Committee determines that a Performance or
Annual Incentive Award to be granted to a Grantee who is designated by the
Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance or Annual Incentive Award shall
be contingent upon achievement of pre-established performance goals and other
terms set forth in this Section 14.2.



  14.2.1.  Performance Goals Generally.

      The performance goals for such Performance or Annual Incentive Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 14.2. Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance or
Annual Incentive Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance or Annual Incentive Awards. Performance goals may differ for
Performance or Annual Incentive Awards granted to any one Grantee or to
different Grantees.



  14.2.2.  Business Criteria.

      One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance or Annual Incentive Awards: (1) total
stockholder return; (2) such total stockholder return as compared to total
return (on a comparable basis) of a publicly available index such as, but not
limited to, the

12



--------------------------------------------------------------------------------



 



Standard & Poor’s 500 Stock Index; (3) net income; (4) pretax earnings;
(5) earnings before interest expense, taxes, depreciation and amortization;
(6) pretax operating earnings after interest expense and before bonuses, service
fees, and extraordinary or special items; (7) operating margin; (8) earnings per
share; (9) return on equity; (10) return on capital; (11) return on investment;
(12) operating earnings; (13) working capital; (14) ratio of debt to
stockholders’ equity and (15) revenue.



  14.2.3.  Timing For Establishing Performance Goals.

      Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance or Annual
Incentive Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).



  14.2.4.  Performance or Annual Incentive Award Pool.

      The Committee may establish a Performance or Annual Incentive Award pool,
which shall be an unfunded pool, for purposes of measuring Company performance
in connection with Performance or Annual Incentive Awards.



  14.2.5.  Settlement of Performance or Annual Incentive Awards; Other Terms.

      Settlement of such Performance or Annual Incentive Awards shall be in
cash, Stock, other Awards or other property, in the discretion of the Committee.
The Committee may, in its discretion, reduce the amount of a settlement
otherwise to be made in connection with such Performance or Annual Incentive
Awards. The Committee shall specify the circumstances in which such Performance
or Annual Incentive Awards shall be paid or forfeited in the event of
termination of Service by the Grantee prior to the end of a performance period
or settlement of Performance Awards.



  14.3.  Written Determinations.

      All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, and the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). To the extent required to comply with Code
Section 162(m), the Committee may delegate any responsibility relating to such
Performance Awards or Annual Incentive Awards.



  14.4.  Status of Section 14.2 Awards Under Code Section 162(m)

      It is the intent of the Company that Performance Awards and Annual
Incentive Awards under Section 14.2 hereof granted to persons who are designated
by the Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder shall, if so designated by the
Committee, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder. Accordingly, the
terms of Section 14.2, including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given Grantee
will be a Covered Employee with respect to a fiscal year that has not yet been
completed, the term Covered Employee as used herein shall mean only a person
designated by the Committee, at the time of grant of Performance Awards or an
Annual Incentive Award, as likely to be a Covered Employee with respect to that
fiscal year. If any provision of the Plan or any agreement relating to such
Performance Awards or Annual Incentive Awards does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.

 

15. PARACHUTE LIMITATIONS

      Notwithstanding any other provision of this Plan or of any other
agreement, contract, or understanding heretofore or hereafter entered into by a
Grantee with the Company or any Affiliate, except an agreement,

13



--------------------------------------------------------------------------------



 



contract, or understanding hereafter entered into that expressly modifies or
excludes application of this paragraph (an “Other Agreement”), and
notwithstanding any formal or informal plan or other arrangement for the direct
or indirect provision of compensation to the Grantee (including groups or
classes of Grantees or beneficiaries of which the Grantee is a member), whether
or not such compensation is deferred, is in cash, or is in the form of a benefit
to or for the Grantee (a “Benefit Arrangement”), if the Grantee is a
“disqualified individual,” as defined in Section 280G(c) of the Code, any
Option, Restricted Stock or Stock Unit held by that Grantee and any right to
receive any payment or other benefit under this Plan shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for the Grantee under this Plan, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Grantee under this Plan
to be considered a “parachute payment” within the meaning of Section 280G(b)(2)
of the Code as then in effect (a “Parachute Payment”) and (ii) if, as a result
of receiving a Parachute Payment, the aggregate after-tax amounts received by
the Grantee from the Company under this Plan, all Other Agreements, and all
Benefit Arrangements would be less than the maximum after-tax amount that could
be received by the Grantee without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Plan, in conjunction with
all other rights, payments, or benefits to or for the Grantee under any Other
Agreement or any Benefit Arrangement would cause the Grantee to be considered to
have received a Parachute Payment under this Plan that would have the effect of
decreasing the after-tax amount received by the Grantee as described in clause
(ii) of the preceding sentence, then the Grantee shall have the right, in the
Grantee’s sole discretion, to designate those rights, payments, or benefits
under this Plan, any Other Agreements, and any Benefit Arrangements that should
be reduced or eliminated so as to avoid having the payment or benefit to the
Grantee under this Plan be deemed to be a Parachute Payment.
 

16. REQUIREMENTS OF LAW



  16.1.  General.

      The Company shall not be required to sell or issue any shares of Stock
under any Award if the sale or issuance of such shares would constitute a
violation by the Grantee, any other individual exercising an Option, or the
Company of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any shares subject to an Award
upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares hereunder, no shares of Stock may be issued or sold to the
Grantee or any other individual exercising an Option pursuant to such Award
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company,
and any delay caused thereby shall in no way affect the date of termination of
the Award. Specifically, in connection with the Securities Act, upon the
exercise of any Option or the delivery of any shares of Stock underlying an
Award, unless a registration statement under such Act is in effect with respect
to the shares of Stock covered by such Award, the Company shall not be required
to sell or issue such shares unless the Board has received evidence satisfactory
to it that the Grantee or any other individual exercising an Option may acquire
such shares pursuant to an exemption from registration under the Securities Act.
Any determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

14



--------------------------------------------------------------------------------



 





  16.2.  Rule 16b-3.

      During any time when the Company has a class of equity security registered
under Section 12 of the Exchange Act, it is the intent of the Company that
Awards pursuant to the Plan and the exercise of Options granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan. In the event that Rule 16b-3 is revised or replaced,
the Board may exercise its discretion to modify this Plan in any respect
necessary to satisfy the requirements of, or to take advantage of any features
of, the revised exemption or its replacement.

 

17. EFFECT OF CHANGES IN CAPITALIZATION



  17.1.  Changes in Stock.

      If the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number or kind
of shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan shall be
adjusted proportionately and accordingly by the Company. In addition, the number
and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event. Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share. The conversion of any convertible securities of the Company shall not
be treated as an increase in shares effected without receipt of consideration.
Notwithstanding the foregoing, in the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets without receipt
of consideration by the Company, the Company may, in such manner as the Company
deems appropriate, adjust (i) the number and kind of shares subject to
outstanding Awards and/or (ii) the exercise price of outstanding Options and
Stock Appreciation Rights to reflect such distribution.



  17.2.  Reorganization in Which the Company Is the Surviving Entity Which does
not Constitute a Corporate Transaction.

      Subject to Section 17.3 hereof, if the Company shall be the surviving
entity in any reorganization, merger, or consolidation of the Company with one
or more other entities which does not constitute a Corporate Transaction, any
Option or SAR theretofore granted pursuant to the Plan shall pertain to and
apply to the securities to which a holder of the number of shares of Stock
subject to such Option or SAR would have been entitled immediately following
such reorganization, merger, or consolidation, with a corresponding
proportionate adjustment of the Option Price or SAR Exercise Price per share so
that the aggregate Option Price or SAR Exercise Price thereafter shall be the
same as the aggregate Option Price or SAR Exercise Price of the shares remaining
subject to the Option or SAR immediately prior to such reorganization, merger,
or consolidation. Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation. In the event of a transaction described
in this Section 17.2, Stock Units shall be adjusted so as to apply to the
securities that a holder of the number of shares of Stock subject to the Stock
Units would have been entitled to receive immediately following such
transaction.

15



--------------------------------------------------------------------------------



 





  17.3.  Corporate Transaction.

      Subject to the exceptions set forth in the last sentence of this
Section 17.3 and the last sentence of Section 17.4:

      (i) upon the occurrence of a Corporate Transaction, all outstanding shares
of Restricted Stock and all Stock Units shall be deemed to have vested, and all
restrictions and conditions applicable to such shares of Restricted Stock shall
be deemed to have lapsed and the shares of stock subject to such Stock Units
shall be delivered, immediately prior to the occurrence of such Corporate
Transaction, and

      (ii) either of the following two actions shall be taken:



        (A) fifteen days prior to the scheduled consummation of a Corporate
Transaction, all Options and SARs outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen days, or    
      (B) the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Stock Units and/or SARs and pay or deliver,
or cause to be paid or delivered, to the holder thereof an amount in cash or
securities having a value (as determined by the Board acting in good faith), in
the case of Restricted Stock or Stock Units, equal to the formula or fixed price
per share paid to holders of shares of Stock and, in the case of Options or
SARs, equal to the product of the number of shares of Stock subject to the
Option or SAR (the “Award Shares”) multiplied by the amount, if any, by which
(I) the formula or fixed price per share paid to holders of shares of Stock
pursuant to such transaction exceeds (II) the Option Price or SAR Exercise Price
applicable to such Award Shares.

      With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction the Plan, and all outstanding but unexercised Options and
SARs shall terminate. The Board shall send written notice of an event that will
result in such a termination to all individuals who hold Options and SARs not
later than the time at which the Company gives notice thereof to its
stockholders.

      This Section 17.3 shall not apply to any Corporate Transaction to the
extent that provision is made in writing in connection with such Corporate
Transaction for the assumption or continuation of the Options, SARs, Restricted
Stock and Stock Units theretofore granted, or for the substitution for such
Options, SARs, Restricted Stock and Stock Units for new common stock options and
stock appreciation rights and new common stock restricted stock and stock units
relating to the stock of a successor entity, or a parent or subsidiary thereof,
with appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and option and stock appreciation right
exercise prices, in which event the Plan, Options, SARs, Restricted Stock and
Stock Units theretofore granted shall continue in the manner and under the terms
so provided.



  17.4.  Adjustments.

      Adjustments under this Section 17 related to shares of Stock or securities
of the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board shall determine the effect of a Corporate
Transaction upon Awards other than Options, SARs, and Restricted Stock, and such
effect shall be set forth in the appropriate Award Agreement. The Board may
provide in the Award Agreements at the time of grant, or any time thereafter
with the consent of the Grantee, for different provisions to apply to an Award
in place of those described in Sections 17.1, 17.2 and 17.3.



  17.5.  No Limitations on Company.

      The making of Awards pursuant to the Plan shall not affect or limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

16



--------------------------------------------------------------------------------



 



 

18. CHANGE IN CONTROL

      Unless otherwise provided in the Award Agreement, to the extent it remains
outstanding and unexercised, each Option shall be deemed to have vested in full
immediately prior to the occurrence of a Change in Control. A “Change in
Control” shall mean the occurrence of any of the following events: (i) the
dissolution or liquidation of the Company, (ii) the sale of all or substantially
all of the assets of the Company to another person or entity, (iii) a merger,
consolidation or reorganization of the Company with one or more other persons or
entities where the Company is not the surviving entity, or (iv) a merger,
acquisition or other transaction in which the Company is the surviving
corporation that results in any person or entity (other than persons who are
holders of 5% or more of the stock of the Company at the time the transaction is
approved by the stockholders and other than any Affiliate) acquiring beneficial
ownership of 51% or more of the combined voting power of all classes of stock of
the Company, excluding any change in voting control arising as a result of the
conversion of Class “B” common stock of the Company to Class “A” common stock of
the Company or any distribution by RF Investors, L.L.C. to any of its direct or
indirect owners, investors or their respective affiliates (within the meaning of
Rule 405 of Regulation C under the 1933 Act). Any termination of an Option in
connection with a Change in Control, the period during which the Option may be
exercised prior to such termination, and the required notice to be provided by
the Company to the Grantee prior to such termination shall be determined
according to Section 17.3 above.

 

19. GENERAL PROVISIONS



  19.1.  Disclaimer of Rights

      No provision in the Plan or in any Award or Award Agreement shall be
construed to confer upon any individual the right to remain in the employ or
service of the Company or any Affiliate, or to interfere in any way with any
contractual or other right or authority of the Company either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Company. In addition, notwithstanding anything contained in the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, no Award
granted under the Plan shall be affected by any change of duties or position of
the Grantee, so long as such Grantee continues to be a director, officer,
consultant or employee of the Company or an Affiliate. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.



  19.2.  Nonexclusivity of the Plan

      Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.



  19.3.  Withholding Taxes

      The Company or an Affiliate, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any federal, state,
or local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to an
Award. At the time of such vesting, lapse, or exercise, the Grantee shall pay to
the Company or the Affiliate, as the case may be, any amount that the Company or
the Affiliate may reasonably determine to be necessary to satisfy such
withholding obligation. Subject to the prior approval of the Company or the
Affiliate, which may be withheld by the Company or the Affiliate, as the case
may be, in its sole discretion, the Grantee may elect to satisfy such
obligations, in whole or in part, (i) by causing the Company or the Affiliate to
withhold shares of Stock otherwise issuable to the

17



--------------------------------------------------------------------------------



 



Grantee or (ii) by delivering to the Company or the Affiliate shares of Stock
already owned by the Grantee. The shares of Stock so delivered or withheld shall
have an aggregate Fair Market Value equal to such withholding obligations. The
Fair Market Value of the shares of Stock used to satisfy such withholding
obligation shall be determined by the Company or the Affiliate as of the date
that the amount of tax to be withheld is to be determined. A Grantee who has
made an election pursuant to this Section 19.3 may satisfy his or her
withholding obligation only with shares of Stock that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.



  19.4.  Captions

      The use of captions in this Plan or any Award Agreement is for the
convenience of reference only and shall not affect the meaning of any provision
of the Plan or such Award Agreement.



  19.5.  Other Provisions

      Each Award granted under the Plan may contain such other terms and
conditions not inconsistent with the Plan as may be determined by the Board, in
its sole discretion.



  19.6.  Number and Gender

      With respect to words used in this Plan, the singular form shall include
the plural form, the masculine gender shall include the feminine gender, etc.,
as the context requires.



  19.7.  Severability

      If any provision of the Plan or any Award Agreement shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.



  19.8.  Governing Law

      The validity and construction of this Plan and the instruments evidencing
the Award hereunder shall be governed by the laws of the State of Delaware,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Awards granted hereunder to the substantive laws of any other jurisdiction.

18